
QuickLinks -- Click here to rapidly navigate through this document


AWARD AGREEMENT
under the
Louisiana-Pacific Corporation
1997 Incentive Stock Award Plan

NONQUALIFIED STOCK OPTION


Corporation:   Louisiana-Pacific Corporation
805 SW Broadway
Suite 700
Portland, Oregon 97205-3303       Participant:        

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

      Grant Date:   January 25, 2002       Option:   A Nonqualified Stock Option
      Option Shares:               Shares       Exercise Price:  
$                  per Share

        Subject to the terms and conditions of the Louisiana-Pacific Corporation
1997 Incentive Stock Award Plan, as amended, (the "Plan") and this Agreement,
effective as of the Grant Date, Corporation grants to Participant the Option to
purchase the Option Shares at the Exercise Price.

        The provisions of Appendix A attached to this Agreement are incorporated
by reference as part of this Agreement.

              LOUISIANA-PACIFIC CORPORATION                         By          
 

--------------------------------------------------------------------------------

    Its            

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

Participant

--------------------------------------------------------------------------------




APPENDIX A
To
Award Agreement for Nonqualified Stock Option


        This Award Agreement evidences the grant of a Non-qualified Stock Option
(the "Option") to Participant under the Plan.

        Capitalized terms are defined in Section 8.

1.    Option Shares; Adjustment

        In the event of a declaration of a stock dividend or a stock split
(whether effected as a dividend or otherwise) by Corporation where the record
date for such dividend or stock split is after the Grant Date, the number of
Option Shares and the Exercise Price will automatically be adjusted
proportionately to reflect the effect of such dividend or stock split.

2.    Terms of the Option

        The Option is subject to all applicable provisions of the Plan and to
the following terms and conditions:

        2.1    Nonqualified Stock Option.    The Option is not intended to
qualify as an incentive stock option meeting the requirements of IRC § 422.

        2.2    Term.    The term of the Option extends ten years from the Grant
Date unless terminated earlier in accordance with this Agreement.

        2.3    Exercisability.    The Option initially will not be exercisable
and, unless the Option is terminated or canceled earlier or the exercisability
of the Option is accelerated in accordance with this Agreement, the Option may
be exercised from time to time to purchase a whole number of Option Shares up to
the following limits:

        (a)  Prior to the first anniversary of the Grant Date, the Option may
not be exercised;

        (b)  During the one-year period beginning on the first anniversary of
the Grant Date, the Option may be exercised to purchase up to one-third of the
total Option Shares;

        (c)  During the one-year period beginning on the second anniversary of
the Grant Date, the Option may be exercised to purchase up to two-thirds of the
total Option Shares; and

        (d)  On and after the third anniversary of the Grant Date, the Option
may be exercised to purchase all the Option Shares.

        2.4    Effect of Termination of Employment.    The Option may not be
exercised (in whole or in part) unless Participant is continuously employed by
an Employer from the Grant Date through at least the first anniversary of the
Grant Date. If Participant ceases to be an Employee for any reason on or after
the first anniversary of the Grant Date, the term of the Option will continue
for the applicable Continuation Period. The Option will remain exercisable
during the Continuation Period, if at all, only to the extent the Option had
become exercisable pursuant to Sections 2.3 and 2.10 of this Agreement on or
prior to the Termination Date. The Option, to the extent not previously
exercised, will be canceled automatically at the end of the applicable
Continuation Period.

        2.5    Method of Exercise.    The Option, or any portion thereof, may be
exercised, to the extent it has become exercisable pursuant to this Agreement,
by delivery of written notice to Corporation stating the number of Shares, form
of payment, and proposed date of closing.

1

--------------------------------------------------------------------------------


        2.6    Other Documents.    Upon any exercise of the Option, Participant
must furnish Corporation before the closing of such exercise such other
documents or representations as Corporation may require to assure compliance
with applicable laws and regulations.

        2.7    Payment.    The Exercise Price for the Shares purchased upon
exercise of the Option must be paid in full in United States dollars at or
before closing by one or a combination of the following:

        2.7.1    Payment in cash or certified check or bank draft payable to the
order of Corporation;

        2.7.2    Delivery of previously acquired Shares having a Fair Market
Value equal to the Exercise Price; or

        2.7.3    By delivery (in a form approved by the Committee) of an
irrevocable direction to a securities broker acceptable to the Committee:

        (a)  To sell Shares subject to the Option and to deliver all or a part
of the sales proceeds to Corporation in payment of all or a part of the Exercise
Price and withholding taxes due; or

        (b)  To pledge Shares subject to the Option to the broker as security
for a loan and to deliver all or a part of the loan proceeds to Corporation in
payment of all or a part of the Exercise Price and withholding taxes due.

        2.8    Previously Acquired Shares.    Delivery of previously acquired
Shares in full or partial payment for the exercise of the Option is subject to
the following conditions:

        2.8.1    The Shares tendered must be in good delivery form;

        2.8.2    Any Shares remaining after satisfying the payment for the
Option will be reissued in the same manner as the Shares tendered;

        2.8.3    No fractional Shares will be issued and whenever payment of the
full Exercise Price with Shares would require delivery of a fractional Share,
Participant must deliver the next lower whole number of Shares and make a cash
payment to Corporation for the balance of the Exercise Price; and

        2.8.4    Shares may be tendered in full or partial payment of the
Exercise Price only in connection with the exercise of the Option with respect
to at least 2,000 Shares.

        2.9    Transferability.    

        2.9.1    General.    Except as provided in Section 2.9.2, the Option is
not transferable other than by will or the laws of descent and distribution and
may be exercised during the lifetime of Participant only by Participant or, in
the case Participant becomes legally incompetent, by Participant's guardian or
legal representative. No assignment or transfer of the Option in violation of
the foregoing restriction, whether voluntary, involuntary or by operation of law
or otherwise, except by will or the laws of descent and distribution, will vest
in the assignee or transferee any interest or right whatsoever, but immediately
upon any attempt to assign or transfer the Option, the Option will terminate and
be of no force or effect. Whenever the word "Participant" is used in any
provision of this Agreement under circumstances where the provision should
logically be construed to apply to the executor, administrator, or the person or
persons to whom this Option may be transferred by will or by the laws of descent
and distribution, it will be deemed to include such person or persons.

        2.9.2    Permitted Family Transfers.    The Option may be transferred by
Participant, without payment of consideration, to Participant's immediate family
members or lineal descendants ("Permitted Family Members"), to trusts for the
benefit of Permitted Family Members, or to family partnerships or limited
liability companies of which Participant and Permitted Family members are the
only partners or members. For purposes of this Section, a transfer of the Option
to a family

2

--------------------------------------------------------------------------------




partnership or limited liability company in exchange for a partnership or
limited liability company interest will be deemed to be a transfer without
payment of consideration.

        2.10    Effect of Change in Control.    

        2.10.1    Acceleration of Vesting.    Upon a Change in Control Date, the
Option, to the extent it had not yet become exercisable, will become fully
exercisable. This acceleration will not extend the date on which the Option
terminates. If, or to the extent, the acceleration of the exercisability of the
Option pursuant to this Section results in an "excess parachute payment" within
the meaning of Section 280G of the Code, Corporation will reimburse Participant,
on an after-tax basis, for (1) any excise tax imposed by Section 4999(a) of the
Code that is directly attributable to the acceleration of the exercisability of
the Option, and (2) any income taxes and excise taxes imposed on any
reimbursement pursuant to this sentence. For purposes of computing any after-tax
reimbursement, Participant will be deemed to pay federal, state, and local
income taxes (for the state and locality of Participant's residence) at the
highest effective combined marginal rates (giving effect to the deductibility of
state and local taxes) for the tax year in which the reimbursement payment is
made. No reimbursement will be due pursuant to this Section if, or to the
extent, Participant is entitled to payment or reimbursement for the same amounts
under any other agreement with Corporation.

        2.10.2    Dissolution.    The Option will terminate upon the effective
date of a dissolution or liquidation of Corporation.

        2.10.3    Merger.    In the event of a merger or consolidation in which
Corporation is not the resulting or surviving corporation (or in which
Corporation is the resulting or surviving corporation but becomes a subsidiary
of another corporation), the Option will automatically be converted into an
option to purchase a number of shares of the stock of the resulting or surviving
corporation (or, in the event Corporation becomes a subsidiary of another
corporation, such other corporation) into which Corporation's Shares are
converted in the transaction with such terms and conditions, both as to number
of shares, option price, and otherwise, as will substantially preserve the
economic rights and benefits of Participant under this Agreement.

3.    Tax Reimbursement

        It is a condition of Corporation's obligation to issue Shares in
connection with an exercise of the Option that Participant pay to Corporation,
or make provision satisfactory to Corporation for the payment of, an amount
sufficient to provide for any withholding or similar tax liability imposed on
Corporation in connection with or with respect to any exercise of the Option.

4.    Conditions Precedent

        The Option granted pursuant to this Agreement is expressly subject to
the approval of the Plan, as amended, by Corporation's stockholders at
Corporation's 2002 annual meeting of stockholders.

        Corporation will use its best efforts to obtain approval of the Plan and
this Option by any state or federal agency or authority that Corporation
determines has jurisdiction. If Corporation determines that any required
approval cannot be obtained, this Option will terminate on notice to Participant
to that effect. Without limiting the foregoing, Corporation will not be required
to issue any Shares upon exercise of all or any portion of the Option until
Corporation has taken all action required to comply with all applicable federal
and state securities laws.

5.    Successorship

        Subject to restrictions on transferability set forth in Section 2.9,
this Agreement will be binding upon and benefit the parties, their successors
and assigns.

3

--------------------------------------------------------------------------------


6.    Notices

        Any notices under this Option must be in writing and will be effective
when actually delivered personally or, if mailed, when deposited as registered
or certified mail directed to the address of Corporation's records or to such
other address as a party may certify by notice to the other party.

7.    Arbitration

        Any dispute or claim that arises out of or that relates to this
Agreement or to the interpretation, breach, or enforcement of this Agreement,
must be resolved by mandatory arbitration in accordance with the then effective
arbitration rules of Arbitration Service of Portland, Inc., and any judgment
upon the award rendered pursuant to such arbitration may be entered in any court
having jurisdiction thereof.

8.    Defined Terms

        When used in this Agreement, the following terms have the meaning
specified below:

•Acquiring Person means any person or related person or related persons which
constitute a "group" for purposes of Section 13(d) and Rule13d-5 under the
Securities Exchange Act of 1934 (the "Exchange Act"), as such Section and Rule
are in effect as of the Grant Date; provided, however, that the term Acquiring
Person shall not include (a) Corporation or any of its Subsidiaries, (b) any
employee benefit plan or related trust of Corporation or any of its
Subsidiaries, (c) any entity holding voting capital stock of Corporation for or
pursuant to the terms of any such employee benefit plan, or (d) any person or
group solely because such person or group has voting power with respect to
capital stock of Corporation arising from a revocable proxy or consent given in
response to a public proxy or consent solicitation made pursuant to the Exchange
Act.

•Approved Retirement means termination of employment with an Employer after
Participant attains age 60, but only if such retirement is approved by
Corporation's Chief Executive Officer, in his sole discretion.

•Change in Control of Corporation means:

        (a)  The acquisition by any Acquiring Person of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of 20 percent or more
of the combined voting power of the then outstanding Voting Securities;
provided, however, that for purposes of this paragraph (a) the following
acquisitions will not constitute a Change in Control: (i) any acquisition
directly from Corporation, (ii) any acquisition by Corporation, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Corporation or any corporation controlled by Corporation, or
(iv) any acquisition by any corporation pursuant to a transaction that complies
with clauses (i), (ii), and (iii) of paragraph (c) of this definition of Change
in Control; or

        (b)  During any period of 12 consecutive calendar months, individuals
who at the beginning of such period constitute the Board (the "Incumbent Board")
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual who becomes a director during the period whose
election, or nomination for election, by Corporation's shareholders was approved
by a vote of at least a majority of the directors then constituting the
Incumbent Board will be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

4

--------------------------------------------------------------------------------




        (c)  Consummation of a reorganization, merger, or consolidation or sale
or other disposition of all or substantially all of the assets of Corporation (a
"Business Combination") in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners of the Voting Securities outstanding immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50 percent of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns Corporation
or all or substantially all of Corporation's assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Voting
Securities, (ii) no Person (excluding any employee benefit plan, or related
trust, of Corporation or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20 percent or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination; or

        (d)  Approval by the shareholders of Corporation of any plan or proposal
for the liquidation or dissolution of Corporation.

•Change in Control Date means the first date following the Grant Date on which a
Change in Control has occurred.

•Continuation Period means a period during which the Option continues to be
exercisable after termination of Employment, namely the period ending on the
earlier of the expiration of the original term of the Option or:

        (a)  If the termination of Employment is by reason of Participant's
death or Disability, the expiration of one year following the Termination Date;

        (b)  If the termination of Employment is by reason of Participant's
Approved Retirement, the expiration of two years following the Termination Date;

        (c)  In the case of an involuntary termination of Participant's
Employment by an Employer, the expiration of five business days following the
Termination Date; or

        (d)  If the termination of Employment is for any other reason, the
expiration of 30 days following the Termination Date.

•Disability means the condition of being permanently unable to perform
Participant's duties for an Employer by reason of a medically determinable
physical or mental impairment that can be expected to result in death or that
has lasted or can be expected to last for a continuous period of at least
12 months.

•Employee and Employment both refer to service by Participant as a full-time or
part-time employee of an Employer, and include periods of illness or other
leaves of absence authorized by an Employer. A transfer of Participant's
Employment from one Employer to another will not be treated as a termination of
Employment.

•Employer means Corporation or a Subsidiary of Corporation.

•Termination Date means the date Participant ceases to be an Employee.

5

--------------------------------------------------------------------------------

•Voting Securities means Corporation's issued and outstanding securities
ordinarily having the right to vote at elections of directors.

•Capitalized terms not otherwise defined in this Agreement have the meanings
given them in the Plan.

6

--------------------------------------------------------------------------------





QuickLinks


AWARD AGREEMENT under the Louisiana-Pacific Corporation 1997 Incentive Stock
Award Plan NONQUALIFIED STOCK OPTION
APPENDIX A To Award Agreement for Nonqualified Stock Option
